COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In re Jeffrey Wayne Blackburn, Relator

Appellate case number:      01-19-00627-CV

Trial court case number:    2017-80112

Trial court:                113th District Court of Harris County

        On August 20, 2019, relator, Jeffrey Wayne Blackburn, filed a petition for writ of
mandamus seeking to vacate the respondent trial judge’s two orders issued on July 1, 2019,
granting the plaintiffs Belinda Lamonto and Linda Bendickson’s motions to strike the
counter-affidavits of Bradley K. Weiner, M.D. Although relator has included the required
Rule 52.3(j) certification with the petition and two volumes of an appendix, there are no
reporter’s records of any motion hearings, if any, or a statement that no testimony was
adduced in connection with the matter complained. See TEX. R. APP. P. 52.7(a)(2).
Accordingly, the Court ORDERS the relator, within 3 days of the date of this order, to
file a statement that no relevant testimony was adduced in connection with the matter
complained of in this petition or else provide evidence of requesting the reporter’s records.
See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(2), (b).

        With his petition, relator filed an “Motion for Emergency Stay” seeking to stay the
trial setting for September 9, 2019, pending disposition of this petition. See TEX. R. APP.
P. 52.10(a). The Court denies the relator’s motion for emergency stay.

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley___
                    Acting individually  Acting for the Court
Date: __August 21, 2019____________________